USDC IN/ND case 3:19-cv-01040-DRL-MGG document 16 filed 12/23/20 page 1 of 8


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 MICKEL McNEIL,

                      Petitioner,

        v.                                       CAUSE NO. 3:19-CV-1040-DRL-MGG

 WARDEN,

                      Respondent.

                                    OPINION & ORDER

       Mickel McNeil, a prisoner without a lawyer, filed a habeas corpus petition

challenging a 2018 parole revocation proceeding. The petition is now dismissed without

prejudice.

                                     BACKGROUND

       In deciding the petition, the court must presume the facts set forth by the state

courts are correct. 28 U.S.C. § 2254(e)(1). Mr. McNeil has the burden to rebut this

presumption with clear and convincing evidence. Id. In 2008, Mr. McNeil was convicted

in Lake County of carjacking and robbery, and was sentenced to an aggregate 18-year

prison term. McNeil v. State, 907 N.E.3d 626 (Table), 2009 WL 1425177, 1 (Ind. Ct. App.

July 16, 2009). His conviction was affirmed on direct appeal. Id. at 6.

       In September 2018, after serving approximately 10 years in prison, he was released

on parole (ECF 15-4). The following month, a warrant was issued for his arrest charging

him with six separate parole violations, including traveling outside his approved parole

district without his parole officer’s permission; failing to report police contact he had in
USDC IN/ND case 3:19-cv-01040-DRL-MGG document 16 filed 12/23/20 page 2 of 8


Arkansas; engaging in criminal conduct; and testing positive for controlled substances in

a urine drop. On October 21, 2018, he was apprehended by police outside his approved

parole district and served with the parole violation warrant. The following day, he

waived his right to a preliminary hearing. On December 17, 2018, the Indiana Parole

Board held a hearing on the charges, and Mr. McNeil pleaded guilty to two violations:

traveling outside his approved parole district and failing to report police contact he had

in Arkansas. Based on these violations, his parole was revoked, and he was returned to

prison to serve the remainder of his sentence.

      In January 2019, he filed a post-conviction petition in state court challenging the

parole revocation proceeding (ECF 15-3). He argued that his due process rights had been

violated because the parole board did not hold a hearing for 60 days after he was arrested

and because he was not given a preliminary hearing. In April 2019, the trial court denied

the petition, concluding that Mr. McNeil had been afforded all the due process

protections to which he was entitled, and that his parole had been properly revoked

based on his admission that he was guilty of two parole violations (ECF 15-4 at 4-7). Mr.

McNeil did not file an appeal to the Indiana Court of Appeals or seek review in the

Indiana Supreme Court (see ECF 15-5).

      In November 2019, he filed this petition. Giving the petition liberal construction,

he claims that his due process rights were violated in the parole revocation proceeding

and that there was no basis to revoke his parole because he had legitimate reasons for

traveling outside his parole district. The respondent argues that the petition must be

dismissed on procedural grounds. Mr. McNeil was granted until November 16, 2020 to


                                            2
USDC IN/ND case 3:19-cv-01040-DRL-MGG document 16 filed 12/23/20 page 3 of 8


file a traverse in support of his petition. That deadline has passed. He has not filed a

traverse or any other document responding to the respondent’s arguments.

                                        ANALYSIS

       Mr. McNeil’s petition is governed by the provisions of the Anti-Terrorism and

Effective Death Penalty Act of 1996 (AEDPA), which allows a district court to issue a writ

of habeas corpus on behalf of a state prisoner “on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

To obtain relief, the petitioner must meet the stringent requirements of 28 U.S.C. §

2254(d), set forth as follows:

              An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted with
       respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as determined
       by the Supreme Court of the United States; or
              (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State
       court proceeding.

       This standard is “difficult to meet” and “highly deferential.” Hoglund v. Neal, 959

F.3d 819, 832 (7th Cir. 2020) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). “It is

not enough for a petitioner to show the state court’s application of federal law was

incorrect; rather, he must show the application was unreasonable, which is a

‘substantially higher threshold.’” Id. (quoting Schriro v. Landrigan, 550 U.S. 465, 473

(2007)). In effect, “[a] petitioner must show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well



                                              3
USDC IN/ND case 3:19-cv-01040-DRL-MGG document 16 filed 12/23/20 page 4 of 8


understood and comprehended in existing law beyond any possibility for fair-minded

disagreement.” Id. (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       The respondent moves to dismiss the petition on two procedural grounds. First,

the respondent argues that this petition is an unauthorized, successive petition within the

meaning of 28 U.S.C. § 2244 because Mr. McNeil previously pursued federal habeas relief

in the Southern District of Indiana.

       The court disagrees. The bar on unauthorized, successive petitions pertains to

second-in-time habeas petitions that challenge the same judgment. See Banister v. Davis,

140 S. Ct. 1698, 1704 (2020); Magwood v. Patterson, 561 U.S. 320, 332 (2010). The prior

habeas case the respondent points to, McNeil v. Superintendent, No. 2:17-CV-136-JMS-MJD

(S.D. Ind. closed June 13, 2017), challenged a prison disciplinary proceeding at Wabash

Valley Correctional Facility in which Mr. McNeil was found guilty of possessing

intoxicants in violation of internal prison rules. That petition did not challenge the 2018

parole revocation decision by the Indiana Parole Board or relate to it any way. Indeed,

the earlier habeas case was dismissed before Mr. McNeil was even released on parole.1

See Flores-Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016) (holding that second-in-time

petition was not “successive” when it was based on events occurring after the first federal

habeas petition was resolved). Under these circumstances, dismissal under 28 U.S.C.

§ 2244(b)(3)(A) is not warranted.




1The court’s independent search of public court records from both districts also reveals no prior
petition by Mr. McNeil challenging the 2018 parole revocation proceeding.


                                               4
USDC IN/ND case 3:19-cv-01040-DRL-MGG document 16 filed 12/23/20 page 5 of 8


       The respondent’s second argument is that Mr. McNeil’s claims are unexhausted.

Before considering the merits of a habeas petition, the court must ensure that the

petitioner has exhausted all available remedies in state court. 28 U.S.C. § 2254(b)(1)(A);

Hoglund, 959 F.3d at 832. The exhaustion requirement is premised on a recognition that

the state courts must be given the first opportunity to address and correct violations of

their prisoners’ federal rights. Davila v. Davis, 137 S. Ct. 2058, 2064 (2017); O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999). For that opportunity to be meaningful, the petitioner

must fairly present his constitutional claim in one complete round of state review. Baldwin

v. Reese, 541 U.S. 27, 30-31 (2004); Boerckel, 526 U.S. at 845. This includes seeking

discretionary review in the state court of last resort. Boerckel, 526 U.S. at 848.

       Under Indiana law, individuals may challenge a parole revocation proceeding by

filing a post-conviction petition in the state trial court. See Ind. Post-Convict. R. 1(1)(a)(5);

Mills v. State, 840 N.E.2d 354, 357 (Ind. Ct. App. 2006). Relief is also available through the

state’s habeas corpus statute. Ind. Code § 34-2.5.5-1-1. An adverse decision by the trial

court is subject to appeal under ordinary procedures applicable to civil judgments.2 See

Ind. Post-Convict. R. 1(7). Mr. McNeil filed a post-conviction petition that was denied by

the trial court, but he did not present his claims to the Indiana Court of Appeals or the




2There is also a state procedure for requesting leave to file a belated appeal. See Ind. Post-Convict.
R. 2; Harrison v. Knight, 127 N.E.3d 1269, 1271 (Ind. Ct. App. 2019) (noting that parolee was
granted leave to pursue a belated appeal).



                                                  5
USDC IN/ND case 3:19-cv-01040-DRL-MGG document 16 filed 12/23/20 page 6 of 8


Indiana Supreme Court.3 It is apparent that he has not exhausted all available state court

remedies. 28 U.S.C. § 2254(b)(1)(A).

       When presented with a petition containing unexhausted claims, the court should

consider whether a stay, rather than an outright dismissal, is warranted. Dolis v. Chambers,

454 F.3d 721, 725 (7th Cir. 2006). However, a stay is permitted in only “limited

circumstances,” because if it were employed too frequently, the purposes of AEDPA

would be undermined. Rhines v. Weber, 544 U.S. 269, 277 (2005). A stay “frustrates

AEDPA’s objective of encouraging finality by allowing a petitioner to delay the resolution

of the federal proceedings,” and “undermines AEDPA’s goal of streamlining federal

habeas proceedings by decreasing a petitioner’s incentive to exhaust all his claims in state

court prior to filing his federal petition.” Id. In other words, a stay “effectively excuses a

petitioner’s failure to present his claims first to the state courts,” and is thus warranted

only when the petitioner can establish good cause for his failure to exhaust his claims in

state court before seeking federal habeas relief. Id.

       Here, Mr. McNeil has not specifically requested a stay or even responded to the

state’s exhaustion argument. He does not offer any reason, let alone a good reason, for

failing to present his claims to the state courts before proceeding to federal court. It

appears he simply preferred to proceed directly to federal court, but “it would be

unseemly in our dual system of government for a federal district court to upset a state



3In his petition, Mr. McNeil states that he appealed to the Indiana Court of Appeals, but the case
number he provides is actually for the trial court case (see ECF 1 at 1). Contrary to his assertion,
there is no public record of Mr. McNeil having filed an appeal to the Indiana Court of Appeals.
He acknowledges in his petition that he did not seek review in the Indiana Supreme Court.


                                                 6
USDC IN/ND case 3:19-cv-01040-DRL-MGG document 16 filed 12/23/20 page 7 of 8


court conviction without an opportunity to the state courts to correct a constitutional

violation.” Rhines, 544 U.S. at 274 (citation omitted). Therefore, the petition will be

dismissed without prejudice.

        Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, the court must

either issue or deny a certificate of appealability in all cases where it enters a final order

adverse to the petitioner. To obtain a certificate of appealability, the petitioner must make

a substantial showing of the denial of a constitutional right by establishing “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks and citation omitted). For the reasons fully explained

above, Mr. McNeil has not exhausted his available state court remedies. The court finds

no basis to conclude that reasonable jurists would debate the outcome of the petition or

find a reason to encourage Mr. McNeil to proceed further without first presenting his

claims to the state courts. Accordingly, the court declines to issue him a certificate of

appealability.

                                      CONCLUSION

        Accordingly, the court GRANTS the motion to dismiss (ECF 14), DISMISSES the

petition (ECF 1) without prejudice for failure to exhaust available state court remedies,

DENIES the petitioner a certificate of appealability, and DIRECTS the clerk to close this

case.




                                              7
USDC IN/ND case 3:19-cv-01040-DRL-MGG document 16 filed 12/23/20 page 8 of 8


      SO ORDERED.

      December 23, 2020                  s/ Damon R. Leichty
                                         Judge, United States District Court




                                     8
